Mb. Presiding Justice Waterman delivered the opinion oe the Court. Manifestly, the Superior Court has complete jurisdiction to hear and determine in the proceeding before it, whether appellant is entitled to the release he, after such court had acquired such jurisdiction, demanded from appellee, and for failing to execute which he brought suit to recover the penalty provided by statute, when a trustee fails to execute a release to which a party demanding the same is entitled. The Superior Court, having first acquired jurisdiction, may retain it, and might, as it did, properly enjoin appellant from attempting to have determined by proceedings thereafter begun in a court of law, one of the questions at issue in said Superior Court. High on Injunctions, Secs. 48 and 49. The order of the Superior Court is affirmed.